Name: Commission Implementing Regulation (EU) 2016/24 of 8 January 2016 imposing special conditions governing the import of groundnuts from Brazil, Capsicum annuum and nutmeg from India and nutmeg from Indonesia and amending Regulations (EC) No 669/2009 and (EU) No 884/2014 (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: America;  trade;  plant product;  health;  Asia and Oceania;  tariff policy;  trade policy;  international trade
 Date Published: nan

 13.1.2016 EN Official Journal of the European Union L 8/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/24 of 8 January 2016 imposing special conditions governing the import of groundnuts from Brazil, Capsicum annuum and nutmeg from India and nutmeg from Indonesia and amending Regulations (EC) No 669/2009 and (EU) No 884/2014 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (3) provides for an increased level of official controls on imports of certain feed and food of non-animal origin listed in Annex I to that Regulation. Groundnuts from Brazil and Capsicum annuum and nutmeg from India are already subject to such an increased level of official controls since January 2010 as regards the presence of aflatoxins. Since July 2012, nutmeg from Indonesia has also been subject to an increased level of official controls regarding aflatoxins. (2) The results of the official controls carried out by the Member States in pursuant to Regulation (EC) No 669/2009 on those commodities show a continuous high frequency of non-compliance with maximum levels of aflatoxins. Those results provide evidence that the import of those foods and feeds constitute a risk for animal and human health. No improvement of the situation could be observed after several years of increased frequency of controls at Union borders. (3) Commission Implementing Regulation (EU) No 884/2014 (4) imposes special conditions on the import of certain feed and food from certain third countries due to contamination risk by aflatoxins. (4) In order to protect human and animal health in the Union, it is necessary to provide for additional guarantees in relation to those food and feed from Brazil, India and Indonesia. All consignments of groundnuts from Brazil, Capsicum annuum from India and nutmeg from India and Indonesia should be accompanied by a health certificate stating that the products have been sampled and analysed for the presence of aflatoxins and have been found compliant with Union legislation. The results of the analytical tests should be attached to the health certificate. (5) Besides the exemption of consignments destined to a private person for personal consumption and use, it is also appropriate to exclude very small consignments of certain feed and food, namely not exceeding 20 kg, e.g. used for commercial exhibitions or sent as commercial samples. The requirement of a health certificate accompanied by the analytical result is for such consignments not proportionate to the low risk for public health of such consignments. (6) The Turkish and Iranian authorities have informed the Commission of a change of the competent authority whose authorised representative is entitled to sign the health certificate. The Brazilian authority is also competent for feed. Therefore, these changes have to be introduced accordingly. (7) In order to reduce unnecessary administrative burden, it is appropriate to provide that in case of a consignment in which packaging is combining several small packages/entities, it is not necessary that the identification number of the consignment is mentioned on every individual package in the consignment but sufficient on the package combining these small packages/entities. (8) Following problems experienced, it is appropriate to specify that the entries of the Common Entry Document related to the favourable completion of the documentary check have to be completed before authorising the transfer of the consignment to a DPI. (9) Regulation (EC) No 669/2009 and Implementing Regulation (EU) No 884/2014 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 669/2009 is amended in accordance with Annex I to this Regulation. Article 2 Implementing Regulation (EU) No 884/2014 is amended as follows: (1) the following points (i), (j) and (k) are added to Article 1(1): (i) groundnuts in shell and shelled, peanut butter, groundnuts otherwise prepared or preserved (feed and food) originating in or consigned from Brazil; (j) Capsicum sp. and nutmeg originating in or consigned from India; (k) nutmeg originating in or consigned from Indonesia.; (2) the following sentence is added to Article 1(3): This Regulation shall also not apply to consignments of feed and food of a gross weight not exceeding 20 kg.; (3) in Article 5(2), point (a) is replaced by the following: (a) the Ministry of Agriculture, Livestock and Food Supply (MAPA) (MinistÃ ©rio da Agricultura, PecuÃ ¡ria e Abastecimento (MAPA)) for feed and food from Brazil.; (4) in Article 5(2), points (d) and (e) are replaced by the following: (d) the Ministry of Health and Medical Education for food from Iran; (e) the General Directorate of Food and Control of the Ministry of Food, Agriculture and Livestock of the Republic of Turkey for food from Turkey;; (5) in Article 5(2), point (i) is added: (i) the Ministry of Agriculture for food from Indonesia.; (6) the following sentence is added to Article 6: In case of a consignment in which packaging is combining several small packages/entities, it is sufficient that the identification number of the consignment is mentioned on the package combining these small packages/entities; (7) the first sentence of Article 9(4) is replaced by the following: The competent authority at the DPE shall authorise transfer of the consignment to a DPI after favourable completion of the checks referred to in paragraph 2 and the relevant entries of Part II of the CED (II.3, II.5, II.8 and II.9) are completed.; (8) Annex I to Implementing Regulation (EU) No 884/2014 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Consignments of feed and food referred to in Article 1(1)(i)(j) and (k) which left the country of origin prior to the entry into force of this Regulation may be imported into the EU without being accompanied by a health certificate and the results of sampling and analysis. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 165, 30.4.2004, p. 1. (3) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). (4) Commission Implementing Regulation (EU) No 884/2014 of 13 August 2014 imposing special conditions governing the import of certain feed and food from certain third countries due to contamination risk by aflatoxins and repealing Regulation (EC) No 1152/2009 (OJ L 242, 14.8.2014, p. 4). ANNEX I In Annex I to Regulation (EC) No 669/2009 the following entries are deleted: Feed and food (intended use) CN code TARIC sub-division Country of origin or country of consignment Frequency of physical and identity checks (%) at import  Groundnuts (peanuts), in shell  1202 41 00 Brazil (BR) 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and Food)  Capsicum annuum, whole  0904 21 10 India (IN) 20  Capsicum annuum, crushed or ground  ex 0904 22 00 10  Dried fruit of the genus Capsicum, whole, other than sweet peppers (Capsicum annuum)  0904 21 90  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00 (Food  dried spices)  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00 Indonesia (ID) 20 (Food  dried spices) ANNEX II Annex I to Regulation (EU) No 884/2014 is amended as follows: (1) in the last entry Watermelon (Egusi, Citrullus lanatus) seeds and derived products is replaced by Watermelon (Egusi, Citrullus spp.) seeds and derived products; (2) the following entries are added: Feed and food (intended use) CN code TARIC sub-division Country of origin or country of consignment Frequency of physical and identity checks (%) at import  Groundnuts (peanuts), in shell  1202 41 00 Brazil (BR) 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and Food)  Capsicum annuum, whole  0904 21 10 India (IN) 20  Capsicum annuum, crushed or ground  ex 0904 22 00 10  Dried fruit of the genus Capsicum, whole, other than sweet peppers (Capsicum annuum)  0904 21 90  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00 (Food  dried spices)  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00 Indonesia (ID) 20 (Food  dried spices)